Citation Nr: 0025802	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-18 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1972 to March 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.  In April 1973, the RO denied service connection for 
diplopia.

2.  Evidence received since the April 1973 RO decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1973 RO decision, which denied service 
connection for diplopia, is final.  38 U.S.C.A. § 7105 (West 
1991).

2.  The evidence received since the April 1973 RO decision is 
new and material, and the veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996). 

In April 1973, the RO denied entitlement to service 
connection for diplopia because it existed prior to, and was 
not aggravated by, service.  The RO notified the veteran of 
its April 1973 decision denying service connection in May 
1973.  Given that the veteran did not appeal the RO's April 
1973 decision, it is final.  See 38 U.S.C.A. § 7105.  A claim 
that is final may be reopened through the submission of new 
and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (the 
evidence must merely "contribute to a more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision").  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  

In a case like this, VA must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a claim reopened under 
38 U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209 (1999).  
If new and material evidence has been presented, immediately 
upon reopening the claim VA must determine whether, based 
upon all the evidence of record in support of the claim, it 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  If the 
claim is well grounded, VA may then proceed to evaluate the 
merits of the claim but only after ensuring that its duty to 
assist under 38 U.S.C.A. § 5107(b) has been filled.  Id.

Available to the RO in April 1973 were the appellant's 
service medical records and statements provided by the 
veteran.  The veteran's August 1972 entrance examination 
report is negative for diplopia, although the veteran noted 
by history that he had had an eye operation prior to service.  
According to service treatment notes, the veteran experienced 
double vision that existed prior to service.  According to a 
December 1972 treatment record, the veteran was a driver in a 
motor pool and he had been involved in several accidents.  A 
January 1973 Medical Evaluation Board report reveals a 
diagnosis of diplopia and strabismus.

Evidence received since the RO's April 1973 decision includes 
a service medical report that was not previously part of the 
record; private medical records, to include an August 1968 
eye operation report, dated prior to the veteran's entry into 
service, and testimony provided by the veteran.

After carefully considering the evidence submitted since the 
last final RO decision, in light of evidence previously 
available, the Board finds that new and material evidence has 
been presented.  The February 1973 Medical Evaluation Board 
report and physical examination reports prepared in 
conjunction therewith are new and material because they were 
not of record at the time of the RO's last final decision in 
April 1973 and they provide additional information concerning 
the onset of diplopia and inservice findings.  Furthermore, 
the pre-service medical records are new and material because 
they reflect the condition of the veteran's eyes prior to his 
entry into service.  Accordingly, the claim is reopened.

In light of the foregoing new and material evidence, the 
Board finds that further analysis of the remaining evidence 
received after the April 1973 RO decision would be redundant. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for diplopia is reopened.


REMAND

Given that the claim for entitlement to service connection 
for diplopia is reopened, the Board finds that the veteran 
has not been informed that he is required to submit a well-
grounded claim.  Furthermore, the veteran should be provided 
an explanation, pursuant to 38 U.S.C.A. § 5103(a) (West 
1991), of what evidence is missing from his claim and an 
opportunity to supply such evidence.  See Winters v. Gober, 
2000 U.S. App. LEXIS 18073 (U.S. Vet. App. July 26, 2000).  
Not to do so would be inconsistent with general principles of 
fairness, and be particularly unwarranted in view of the fact 
that "the character of the veterans' benefits statutes is 
strongly and uniquely pro-claimant."  See Winters; see also 
Hayre v. West, 188 F.3d 1327, 1333-34 (Fed. Cir. 1999) 
(pointing out Congress's recognition of "the strongly and 
uniquely pro-claimant system of awarding benefits to 
veterans"). 

In a statement dated August 10, 1999, the veteran's 
representative argues that there was clear and unmistakable 
error (CUE) in the April 1973 rating decision which denied 
the veteran's initial claim for service connection for 
diplopia.  This matter has not been considered by the RO.  As 
the matter of CUE in the April 1973 rating is inextricable 
intertwined with the issue currently on appeal, the RO must 
consider the issue of CUE.

Therefore, this case is REMANDED for the following action:

1.  The RO must inform the veteran in 
writing that he is required to submit a 
well-grounded claim.  In addition, the RO 
must inform him of the elements of a 
well-grounded claim.  38 U.S.C.A. 
§ 5103(a).

2.  The RO should also request that the 
veteran identify the VA facility or 
facilities at which he has received 
treatment for eye disability and 
approximate dates of treatment.  The RO 
should obtain and associate with the 
claims folder copies of all VA treatment 
records.  

The veteran should be advised that in 
order to complete his claim he should 
obtain and submit copies of all private 
(non-VA) treatment records pertaining to 
eye disability which have not previously 
been secured.

3.  The veteran should be advised that he 
may submit further argument on the issue 
of CUE in the April 1973 rating decision.

4.  The RO should then adjudicate the 
claim of CUE in the April 1973 rating 
decision and adjudicate whether the 
reopened claim of entitlement to service 
connection for diplopia is well grounded, 
and if well grounded, whether service 
connection is warranted on the merits.  
The veteran should be properly notified 
of the decision concerning the issue of 
CUE in the April 1973 rating decision.  
If a notice of disagreement is timely 
filed, a statement of the case should be 
issued, along with instruction concerning 
the filing of a substantive appeal to 
secure appellate review.

If the benefit(s) sought on appeal is (are) not granted, the 
veteran and his representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration of all issues 
properly on appeal.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


